 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 2:20-cv-00635-TLN-KJN
     STACIA LANGLEY, et al.,
12                                                       ORDER APPOINTING TIMOTHY
                                Plaintiffs,              PETERSEN AS GUARDIAN AD LITEM
13                                                       FOR AUSTIN PETERSEN
            v.
14
     GUIDING HANDS SCHOOL, et al.,
15
16                              Defendants.

17
18
            Good cause appearing and pursuant to Federal Rule of Civil Procedure 17(c), the Court
19
     GRANTS the parties’ motion. (ECF No. 124.) Timothy Petersen is now appointed guardian ad litem
20
     of Austin Petersen.
21
            IT IS SO ORDERED.
22
     DATED: May 3, 2021
23
24
                                                            Troy L. Nunley
25                                                          United States District Judge
26
27
28


                                                     1
